               Case 18-27740                 Doc 277       Filed 01/15/19 Entered 01/15/19 07:54:31                                      Desc Main   f;!
                                                            Document     Page 1 of 28                                                                I
                                                                                                                                                     I
       DEBTOR:

       CASE NUMBER:
                          Sorenson Media, Inc.


                               --------
                                  18-27740
                                                                                MONTHLY OPERATING REPORT
                                                                                       CHAPTER 11
                                                                                                                                                     I
                                                                                                                                                     I
                                                            Form2-A
                                                       COVERSHEET                                                                                    I
                                                                                                                                                     I
                                                 For Period Ending 12131/2018



       Accounting Method:         @Accrual Basis      OcashBasis


                               THIS REPORT IS DUE 14 DAYS AFTER THE END OF THE MONTH

                                                   Debtor must attach each ofthe l'O!iowing repof!SJdocumenlS unless the U. S. Trustee
       Mark One Box for Each                       has waived the requirement in writing. f'lle the Oflginal with the Clerk of Court
       Required Document                           Submit a duplicate, with original signature, to the U. S, Trustee,

        Report/Document         Previously
           Attached              Waived                    REQUIRED REPORTS/DOCUMENTS

              GI                   D                1. Cash Receipts and Disursements Statement (Form 2-B)

              m                    D                2. Balance Sheet (Form 2-C)

              0                    D                3. Profit and Loss Statement (Form 2-D)

              w                    D                4, Supporting Schedules (Form 2·E}

              m                    D                5. Quarterly Fee Summary (Form 2-F}

              0                    D               6. Narrative (Form 2-G)

              m                    D               7, Bank Statements for All Bank Accounts
                                                        IMPORTANT; Redact account numbers and remove check Images
              m                    D               8. Bank Statement Reconciliations for all Bank Accounts


I
I
II     I declare under penalty of perjury that the following Monthly Operating Report, and any
       attachments thereto are true, accurate and correct to the best of my knowledge and belief.
IIll
       E.xecuted on: 01/14/2019               Print Name Scott Klossner
I
I                                             Signature:
I
I
I
I
I


II
       Case 18-27740                Doc 277          Filed 01/15/19 Entered 01/15/19 07:54:31                           Desc Main
                                                      Document     Page 2 of 28


DEBTOR:         Sorenson Media, Inc.                                            CASE NO:               18-27740

                                                            Form 2-B
                                CASH RECEIPTS AND DISBURSEMENTS STATEMENT
                                       For Period:          12/1/2018 to         12/31/2018


CASH FLOW SUMMARY                                                               Current
                                                                                Month                  Accumulated

1. Beginning Cash Balance                                              $              72,176 (1)   $           845 (1)

2. Cash Receipts
     Operations                                                                        1,220                52,011
     Sale of Assets
     Loans/advances                                                                  600,000              1,802,027
     Other                                                                            31, 116                67,847

     Total Cash Receipts                                               $             632;335       $      1,921,885

3. Cash Disbursements
     Operations                                                                      543,450              1,711,367
     Debt Service/Secured loan payment
     Professional fees/U.S. Trustee fees                                              55,000               105,000
     Other                                                                            27,171                27,473

     Total Cash Disbursements                                          $             625,621       $      1,843,840

4. Net Cash Flow (Total Cash Receipts less
       Total Cash Disbursements)                                                       6,714                78,045


5 Ending Cash Balance (to Form 2-C)                                    $              78 890 (2)   $        78 890 (2)



CASH BALANCE SUMMARY                                                                                      Book
                                                             Financial Institution                       Balance

   Petty Cash                                         N/A                                          $           858

   DIP Operating Account                              Zions Bank                                             77,408

   DIP State Tax Account

   DIP Payroll Account

   Other Operating Account                            JPM Chase                                                   624

   Other Interest-bearing Account                     JPM Chase - Savings

   TOTAL (must agree with Ending Cash Balance above)                                               $         78 890 (2)



(1) Accumulated beginning cash balance is the cash available at the commencement of the case.
   Current month beginning cash balance should equal the previous month's ending balance.                               Page 1 ofS
(2) All cash balances should be the same.                                                                               Rev.12110/2009
      Case 18-27740           Doc 277        Filed 01/15/19 Entered 01/15/19 07:54:31                      Desc Main
                                              Document     Page 3 of 28


DEBTOR:                Sorenson Media, Inc.                                        CASE NO:            18-27740

                                                            Form 2-B
                                CASH RECEIPTS AND DISBURSEMENTS STATEMENT
                                              For Period: 12/01/2018 to 12/31/2018

CASH RECEIPTS DETAIL                                        Account No:                  ***1634
(attach additional sheets as necessary)

          Date                        Payer                                Description                 I    Amount
          12/3/2019        Jim Sorenson                        DIP Lending                         $        250,000.00
         12/12/2019        JPMorgan - Sorenson Acct            Transfer balance from JPMorgan acct           26,896.49
         12/18/2019        Jim Sorenson                        DIP Lending                                   75,000.00
         12/19/2019        Sorenson EE's                       Check deposit for computer purchases           1,453.60
         12/24/2019        Jim Sorenson                        DIP Lending                                  275,000.00




                                                               Total Cash Receipts                 $        628,350.09 (1)


(1) Total for all accounts should agree with total cash receipts listed on Form 2-B, page 1                   Page 2 of 6
                                                                                                              Rev. 12/10/2009
      Case 18-27740              Doc 277          Filed 01/15/19 Entered 01/15/19 07:54:31                         Desc Main
                                                   Document     Page 4 of 28


DEBTOR:                Sorenson Media, Inc.                                                   CASE NO:             18-27740

                                                                   Form 2-B
                                        CASH RECEIPTS AND DISBURSEMENTS STATEMENT
                                                     For Period: 12/01/2018 to 12/31/2018

CASH RECEIPTS DETAIL                                       Account No:                             ***1092
(attach additional sheets as necessary)

          Date                          Payer                                      Description                        Amount
          12/5/2018        Amazon                              Proceeds from AWS Reserved Instances Sales      $          674.73
         12/11/2018        Amazon                              Proceeds from AWS Reserved Instances Sales                   3.40
         12/12/2018        Bid switch                          Customer payment on outstanding invoice                  1,219.74
         12/12/2018        Amazon                              Proceeds from AWS Reserved Instances Sales                   8.33
         12/13/2018        Amazon                              Proceeds from AWS Reserved Instances Sales                  48.00
         12/19/2018        Verizon                             Return of funds for rejected payment                       125.80
         12/24/2018        Amazon                              Proceeds from AWS Reserved Instances Sales                   8.00
         12/27/2018        Rabobank                            Transfer of fund from closing NL bank account              551.71
         12/27/2018        Amazon                              Proceeds from AWS Reserved Instances Sales                  16.64
         12/28/2018        Comcast                             Return of funds for rejected payment                       658.98




                                                               Total Cash Receipts                             $        3,315.33 (1)


(1) Total for all accounts should agree with total cash receipts listed on Form 2-B, page 1                              Page 3 of 6
                                                                                                                        Rev. 12/10/2009
     Case 18-27740            Doc 277        Filed 01/15/19 Entered 01/15/19 07:54:31                    Desc Main
                                              Document     Page 5 of 28


DEBTOR:                Sorenson Media, Inc.                                        CASE NO:             18-27740

                                                            Form 2-B
                                CASH RECEIPTS AND DISBURSEMENTS STATEMENT
                                              For Period: 12/01/2018 to 12/31/2018

CASH RECEIPTS DETAIL                                        Account No:                Petty Cash
(attach additional sheets as necessary)

          Date                         Payer                              Description                      Amount
           12/3/2019       Various EE's                        Cash paid by employees for Computers           670.00




                                                               Total Cash Receipts                  $           670.00 (1)


(1) Total for all accounts should agree with total cash receipts listed on Form 2-B, page 1                   Page 4 of 6
                                                                                                             Rev. 12/10/2009
        Case 18-27740                 Doc 277            Filed 01/15/19 Entered 01/15/19 07:54:31                                      Desc Main
                                                          Document     Page 6 of 28

DEBTOR:                 Sorenson Media, Inc.                                                       CASE NO:       18-27740


                                               Form 2-B
                              CASH RECEIPTS AND DISBURSEMENTS STATEMENT
                       For Period: 12/01/2018 to 12/31/2018



CASH DISBURSEMENTS DETAIL                            Account No:                      ***1634
(attach additional sheets as necessary)

         Date        J Jcheck No. J J            Payee                        Descrietion (Purpose)       I $I       Amount

          12/3/2019     N/A           Zions                            Service Fees                                         15.00
          12/3/2019     Wire          Voya Trust                       401K Funds                                      11,501.50
          12/3/2019     Wire          Cohne Kinghorn                   Professional Services - Legal                   20,000.00
          12/3/2019     Debit Card    FedEx                            Postage EE Termination Documents                     24.90
          12/3/2019     Debit Card    FedEx                            Postage EE Termination Documents                     34.05
          12/3/2019     Debit Card    FedEx                            Postage EE Termination Documents                   105.19
          12/6/2019     Debit Card    Comcast                          IT Operating - Internet                            287.29
          12/7/2019     Wire          Rocky Mtn Advisory               Professional Services - CRO                     20,000.00
          12/7/2019     Wire          Sorenson Media UK                lntercompany Services                           20,000.00
         12/10/2019     Wire          Voya Trust                       401K Funds                                       6,727.48
         12/10/2019     Debit Card    Zoom                             IT - Operating - Conference Bridge                 864.69
         12/11/2019     Wire          Honigman                         Professional Services - IP Legal                15,000.00
         12/11/2019     Debit Card    Microsoft                        IT - Operating - Office365                       2,018.48
         12/12/2019     N/A           Zions                            Service Fees                                         15.00
         12/12/2019     Wire          CNAlnsurance                     Insurance Policy - Gen Liab,Umb                  7,367.44
         12/17/2019     Wire          Lincoln                          DentalNision EE Insurance                        7,658.78
         12/17/2019     Wire          Lincoln                          DentalNision EE Insurance                        8,581.77
         12/17/2019     Wire          Voya Trust                       401K Funds                                      15,458.44
         12/18/2019     N/A           Zions                            Service Fees                                         15.00
         12/18/2019     Wire          Paylocity                        Payroll Salary                                  86,985.02
         12/18/2019     Wire          Paylocity                        Payroll Taxes                                   26,076.60
         12/20/2019     Wire          United Health Care               Employee Benefits                               49,734.01
         12/21/2019     N/A           Zions                            Service Fees                                       214.20
         12/24/2019     N/A           Zions                            Service Fees                                         15.00
         12/24/2019     Wire          Sorenson Media UK                lntercompany Services                          151,393.00
         12/28/2019     Wire          Voya Trust                       401K Funds                                       5,548.38
         12/31/2019     Wire          Paylocity                        Payroll Salary                                  33,568.91
         12/31/2019     Wire          Paylocity                        Payroll Taxes                                   71,867.89
         12/31/2019     Debit Card    Prime Storage                    Storage Unit Rent                                  501.80
         12/31/2019     N/A           Zions                            Service Fees                                          0.70
          12/3/2019     9999          C.Adams                          Termination Check                                  242.53
          12/3/2019     9999          R.Walker                         Termination Check                                  291.97
          12/4/2019     9999          J.Moe                            Termination Check                                  449.84
          12/5/2019     9999          I.Hughes                         Termination Check                                  221.71
          12/7/2019     9999          A.Friedman                       Termination Check                                  318.23
         12/10/2019     9999          A.Ball                           Termination Check                                  145.96
         12/17/2019     9999          D.Loveland                       Termination Check                                  387.74
         12/19/2019     9999          Kirton McConkie                  Lehi Office Rent                                20,000.00
         12/20/2019     9999          B.Rouzer                         Termination Check                                  144.88
         12/21/2019     9999          National Benefit Services        EE Flex Spend Plan                               4,363.00
         12/20/2019     9900030       Health Equity                    EE HSAPlan                                       6,583.66
         12/10/2019     9900094       J.Sorenson                       Termination Check                                  177.33
          12/3/2019     9900115       L.Gloyn                          Termination Check                                   164.98
         12/19/2019     9900149       T.Scruggs                        Termination Check                                    18.91
         12/11/2019     9900155       P.Phillips                       Termination Check                                  279.71
         12/11/2019     9900175       J.Jespersen                      Termination Check                                  606.41
          12/4/2019     9900482       D.Watts                          Termination Check                                   157.94
          12/3/2019     9900523       D.Proyer                         Termination Check                                   397.29
          12/3/2019     9900529       J.Haynes Ill                     Termination Check                                  492.87
         12/17/2019     9900605       D.Jacox                          Termination Check                                   152.89
         12/24/2019     9.82E+08      P.Woodie                         Termination Check                                   761.47



                                                                    Total Cash Disbursements                  $       597,939.84 (1)



(1) Total for all accounts should agree with total cash disbursements listed on Form 2·8, page 1                         Page 5 of 6
                                                                                                                     Rev. 12110/2009
       Case 18-27740              Doc 277         Filed 01/15/19 Entered 01/15/19 07:54:31                              Desc Main
                                                   Document     Page 7 of 28

DEBTOR:                Sorenson Media, Inc.                                                        CASE NO:       18-27740

                                                          Form 2-B
                               CASH RECEIPTS AND DISBURSEMENTS STATEMENT
                                   For Period: 12/1/2018 to 12/31/2018


CASH DISBURSEMENTS DETAIL                           Account No:      I               ***1092
(attach additional sheets as necessary)

         Date         !check No. I              Payee                ~~~D_e_s_cr~ip_ti_o_n~(P_u_r~p_os_e~)~~~I '~~-A_m_o_u_n_t~~
                                                                                                              $
        12/12/2018     N/A           Sorenson Media                  Transfer account balance to Zions Acct.           26,896.49
        12/18/2018     N/A           Verizon Wireless                Payment attempt - Credited back to Ace               125.80
        12/27/2018     N/A           Comcast                         Payment attempt - Credited back to Ace               658.98




                                                                  Total Cash Disbursements                    $        27,681.27 (1)



(1) Total for all accounts should agree with total cash disbursements listed on Form 2-B, page 1                         Page 6 of 6
                                                                                                                     Rev. 12/10/2009
         Case 18-27740                 Doc 277           Filed 01/15/19 Entered 01/15/19 07:54:31                                  Desc Main
                                                          Document     Page 8 of 28
DEBTOR:               Sorenson Media, Inc.                                                  CASE NO:                        18-27740

                                                                   Form 2-C
                                                COMPARATIVE BALANCE SHEET
                                            For Period Ended:          12/31/2018
                                                                                                      Current                    Petition
ASSETS                                                                                                Month                      Date (1)
Current Assets:
 Cash (from Form 2-B, line 5)                                                               $               78,890      $               27,701
 Accounts Receivable (from Form 2-E)                                                                       798,890                     793,242
 Receivable from Officers, Employees, Affiliates
 Inventory
 Other Current Assets :(List)     Prepaids                                                                 649,195                     626,102


     Total Current Assets                                                                   $            1,526,975      $            1,447,045
Fixed Assets:
 Land                                                                                       $                           $
 Building                                                                                                1,488, 160                 1,488, 160
 Equipment, Furniture and Fixtures                                                                       2,555,734                  2,575,005
     Total Fixed Assets                                                                                  4,043,894                  4,063, 164
 Less: Accumulated Depreciation                                                                          1,372,598    ) (           1,255,055

     Net Fixed Assets                                                                       $            2,671,296      $            2,808,109

 Other Assets (List):                      Domain Name                                           Unknown                    Unknown
                                           Internal Use Costs                                    Unknown                    Unknown
                                           Intangible                                            Unknown                    Unknown
                                           Note Receivables                                            1,020,732                  1,016,805

     TOT AL ASSETS                                                                                    5,219,003         $            5,271,959
                                                                                            $    ===========
LIABILITIES
  Post-petition Accounts Payable (from Form 2-E)                                            $              564,867      $
  Post-petition Accrued Profesional Fees (from Form 2-E)                                                   183,566
  Post-petition Taxes Payable (from Form 2-E)                                                                   41
  Post-petition Notes Payable                                                                            1,813,266
  Other Post-petition Payable( List): EE Benefit Accrual Change                                            (43,066)


     Total Post Petition Liabilities                                                        $            2,518,674      $
                                                                                                 ----~--


Pre Petition Liabilities:
  Secured Debt                                                                                         22,526,191                  22,218,480
  Priority Debt
  Unsecured Debt                                                                                      118,954,298                 118,958,854

     Total Pre Petition Liabilities                                                               141,480,489
                                                                                            $ ------'--'---             $         141, 177,334

     TOTAL LIABILITIES

OWNERS' EQUITY
                                                                                            $
                                                                                                 -------
                                                                                                  143,999, 163          $         141, 177,334


  Owner's/Stockholder's Equity                                                              $          47, 127, 124     $          47,127,124
  Retained Earnings - Prepetition                                                                    (183,032,500)               (183,032,500)
  Retained Earnings - Post-petition                                                                    (2,874,785)

     TOTAL OWNERS' EQUITY                                                                    $       (138,780,161)      $        (135,905,376)

     TOTAL LIABILITIES AND OWNERS' EQUITY                                                    $ ===5=,2=1=9,=00=3=       $            5,271,959

(1) Petition date values are taken from the Debtor's balance sheet as of the petition date or are the values                Page 1 of 1
   listed on the Debtor's schedules.                                                                                        Rev. 12/10/2009
   Case 18-27740               Doc 277         Filed 01/15/19 Entered 01/15/19 07:54:31                      Desc Main
                                                Document     Page 9 of 28


DEBTOR:                Sorenson Media, Inc.                                                       CASE NO:       18-27740


                                                     Form 2-D
                                            PROFIT AND LOSS STATEMENT
                                         For Period             12/1/2018 to        12/31/2018

                                                                                    Current                       Accumulated
                                                                                    Month                           Total (1)

Gross Operating Revenue                                                         $       2,278                $            42,043
Less: Discounts, Returns and Allowances                                     (                                (
      Net Operating Revenue                                                 $            2,278               $            42,043

Cost of Goods Sold                                                                     88,326                            354,923

      Gross Profit                                                          $          (86,049)              $          (312,880)

Operating Expenses
  Officer Compensation                                                      $          (25,000)              $           (87,500)
  Selling, General and Administrative                                                 231,387                           (940,668)
  Rents and Leases                                                                     (19,954)                          (49,885)
  Depreciation, Depletion and Amortization                                             (54,821)                         (130,657)
  Other (list):



   Total Operating Expenses                                                 $         131,611                $       (1,208, 711)


      Operating Income (Loss)                                               $          45,562                $        (1,521,591)


Non-Operating Income and Expenses
  Other Non-Operating Expenses                                              $           (7,763)              $           (14,074)
  Gains (Losses) on Sale of Assets                                                      (8,909)                           (8,909)
  Interest Income                                                                        1,571                             3,928
  Interest Expense                                                                    (134,647)                         (319,080)
  Other Non-Operating Income
   Net Non-Operating Income or (Expenses)                                    $        1149,748l              $          1338, 135l

Reorganization Expenses
  Legal and Professional Fees                                                $         (44,604)              $          (114,458)
  Other Reorganization Expense                                                         (25,940)                          (69,264)

   Total Reorganization Expenses                                             $         l70,544l              $          l183,722l

      Net Income (Loss) Before Income Taxes                                  $        (174,729)              $        (2,043,448)

Federal and State Income Tax Expense (Benefit)

       NET INCOME (LOSS)                                                     $        (174,729)              $        (2,043,448)


(1) Accumulated Totals include all revenue and expenses since the petition date.
                                                                                                                    Page 1 of 1
                                                                                                                 Rev. 12/10/2009
           Case 18-27740                  Doc 277           Filed 01/15/19 Entered 01/15/19 07:54:31                                         Desc Main
                                                            Document      Page 10 of 28

DEBTOR:                         Sorenson Media, Inc.                                                              CASE NO:               18-27740

                                                                     Form 2-E
                                                         SUPPORTING SCHEDULES
                                                         For Period:    12/1/2018 to               12/31/2018



                                              POST PETITION TAXES PAYABLE SCHEDULE

                                          Beginning           Amount            Amount               Date             Check                Ending
                                          Balance (1)         Accrued            Paid                Paid            Number                Balance

Income Tax Withheld:
  Federal                             $     35,641.70 $        23,934.78 $        59,576.48        12/31/2018     Wire               $
  State                                     12,311.95          11,788.17          24, 100.12       12/31/2018     Wire

FICA Tax Withheld                            9,929.43           11,664.28         21,593. 71       12/31/2018     Wire

Employer's FICA Tax                          9,929.43           11,664.28         21,593. 71       12/31/2018     Wire

Unemployment Tax
 Federal                                                            513.62           513.62        12/31/2018     Wire
 State                                            2.48                0.00             2.48        12/31/2018     Wire

Sales, Use &
 Excise Taxes

Property Taxes

Accrued Income Tax:
  Federal
  State
  Other: NY
  Disability/Pd Fam
  Leave/Metro                                    19.50              101.95            80.38                                                      41.07
  Other: Franchise Tax

TOTALS                                $     67,834.49 $        59,667.08 $      127,460.50                                           $           41.07

(1) For first report, Beginning Balance will be $0; thereafter, Beginning Balance will be Ending Balance from prior report.


                                                           INSURANCE SCHEDULE
                                                                                                                                           Premium
                                                               Carrier                             Amount of         Expiration              Paid
                                                                                                    Coverage           Date                Through
Workers' Compensation                                      C.N.A.                              $     1,000,000         7/15/2019           12/31/2018

General Liability                                          C.N.A.                              $     2,000,000           7/15/2019         12/31/2018

Property (Fire, Theft)                                     C.N.A.                              $     1, 120,000          7/15/2019         12/31/2018

Vehicle                                                    C.N.A.                              $     1,000,000           7/15/2019         12/31/2018

Other (list):                                                                                  $
  D&O                                                      Evanston Ins Co.                    $     2,000,000           5/22/2019          5/22/2019
  Umbrella                                                 C.N.A.                              $     5,000,000           7/15/2019         12/31/2018
  E&O                                                      C.N.A.                              $     2,000,000           7/15/2019         12/31/2018


                                                                                                                                           Page 1of2
                                                                                                                                          Rev. 12/10/2009
         Case 18-27740                   Doc 277           Filed 01/15/19 Entered 01/15/19 07:54:31                                 Desc Main
                                                           Document      Page 11 of 28

DEBTOR: Sorenson Media, Inc.                                                                            CASE NO:         18-27740

                                                                  Form 2-E
                                                            SUPPORTING SCHEDULES
                                                          For Period: 12/01/2018 to 12/31/2018

                              ACCOUNTS RECEIVABLE AND POST PETITION PAYABLE AGING

                                                                                                   Accounts              Post Petition
Due                                                                                                Receivable            Accounts Payable

Under 30 days                                                                                  $        35,209.68    $                     564,867.20
30 to 60 days                                                                                                0.00                                0.00
61 to 90 days                                                                                                0.00                                0.00
91 to 120 days                                                                                               0.00                                0.00
Over 120 days                                                                                                0.00                                0.00

Total Post Petition                                                                                     35,209.68

Pre Petition Amounts                                                                                   767,030.61

Total Accounts Receivable                                                                      $       802,240.29
Less: Bad Debt Reserve                                                                                  (3,350.36)
Net Accounts Receivable (to Form 2-C)                                                          $       798,889.93

                                                                                                   Total Post Petition
                                                                                                   Accounts Payable $                      564 867.20


*Attach a detail listing of accounts receivable and post-petition accounts payable

                      SCHEDULE OF PAYMENTS TO ATTORNEYS AND OTHER PROFESSIONALS

                                  Month-end             Current                 Paid in
                                  Retainer              Month's                 Current            Date of               Month-end
                                  Balance               Accrual                 Month              Court Approval        Balance Due *

Debtor's Counsel        $              50,576.25    $          44,603.74 $                                           $                     114,457.24
Counsel for Unsecured
   Creditors' Committee
Trustee's Counsel
Accountant - RMNCRO                   70,000.00                25,939.76                                                                    69,108.75
Other: Honig man                     108,592.88
Total                   $            229, 169.13    $          70,543.50 $                                           $                     183,565.99
*Balance due to include fees and expenses incurred but not yet paid.


                     SCHEDULE OF PAYMENTS AND TRANSFERS TO PRINCIPALS/EXECUTIVES**

     Payee Name                                                                          Nature of Payment
   N/A




**List payments and transfers of any kind and in any form made to or for the benefit of any proprietor, owner,
partner, shareholder, officer or director.                                                                                          Page 2 of 2
                                                                                                                                Rev. 12/10/2009
            Case 18-27740                    Doc 277         Filed 01/15/19 Entered 01/15/19 07:54:31                            Desc Main
                                                             Document      Page 12 of 28

DEBTOR:                       Sorenson Media, Inc.                                                      CASE NO:             18-27740



                                                                   Form 2-F
                                                         QUARTERLY FEE SUMMARY *
                                                    For the Month Ended:    12/31/2018

                                                            Cash                       Quarterly                                    Date
Month                   Year                           Disbursements **                Fee Due          Check No.                   Paid

January                                $                                      0
February                                                                      0
March                                                                         0

   TOTAL 1st Quarter                   $                                      0$

April                                  $                                      0
May                                                                           0
June                                                                          0

   TOTAL 2nd Quarter                   $                                      0$

July                                   $                                      0
August                                                                        0
September                                                                     0

   TOTAL 3rd Quarter                   $                                      0$

October               2018             $                          387,368.33              3,873.68
November              2018                                         830,850.78             8,308.51
December              2018                                         625,621.11             6,256.21

   TOTAL 4th Quarter                   $                        1,843,840.22 $          18,438.40


                                                   FEE SCHEDULE (as of JANUARY 1, 2008)
                                           Subject to changes that may occur to 28 U.S.C. §1930(a)(6)
Quarterly Disbursements                    Fee                                     Quarterly Disbursements                               Fee
$0 to $14,999 .................... .        $325                                   $1,000,000 to $1,999,999 ............ .                 $6,500
$15,000 to $74,999 ............ .            $650                                  $2,000,000 to $2,999,999 ............ .                 $9,750
$75,000 to $149,999 ........... .            $975                                  $3,000,000 to $4,999,999 ............ .                $10,400
$150,000 to $224,999 ........ .            $1,625                                  $5,000,000 to $14,999,999 ...... .                     $13,000
$225,000 to $299,999 ......... .           $1,950                                  $15,000,000 to $29,999,999 .. ..                       $20,000
$300,000 to $999,999 ......... .           $4,875                                  $30,000,000 or more                                    $30,000




* This summary is to reflect the current calendar year's information cumulative to the end of the reporting period

** Should agree with line 3, Form 2-B. Disbursements are net of transfers to other debtor in possession bank accounts

Failure to pay the quarterly fee is cause for conversion or dismissal of the chapter 11 case. {11 U.S. C. Sec. 1112(b)(1 O)]
In addition, unpaid fees are considered a debt owed to the United States and will be assessed interest under 31 U.S. C. §3717
                                                                                                                                 Page 1of1
                                                                                                                                 Rev. 12/1 0/2009
     Case 18-27740                Doc 277            Filed 01/15/19 Entered 01/15/19 07:54:31                        Desc Main
                                                     Document      Page 13 of 28


DEBTOR:       Sorenson Media, Inc.                                       CASE NO: 18-27740




The Debtor file is chapter 11 voluntary bankruptcy petition on October 16, 2018. This report provides
information on the operations of the Debtor for the preriod from December 1, 2018 - December 31, 2018.

Asset and liability balances may be over or understated and are subject to material modification. The financial
statements may change as information becomes available to the Debtor. The Debtor may dispute the nature
and amount of the assets and liabilities presented in these financial statements.

As new information and evidence becomes available, the balance sheet will be updated to reflect the correct
amounts of assets and liabilities. The fact that liabilities and assets are omitted, listed and/or adjusted on the
Trustee's balance sheet does not necessarily reflect the final opinion as to the eventual treatment of the assets
and liabilities in a plan of reorganization or otherwise.


                                                                                                     Page 1 of 1
                                                                                                   Rev. 12/10/2009
        Case 18-27740            Doc 277         Filed 01/15/19 Entered 01/15/19 07:54:31                          Desc Main
                                                 Document      Page 14 of 28


   CHASEO                                                                     December01, 2016 through December 31, 2018
    JPMorgan Chase Bank, N.A.
    PO Box 182051                                                               AocoornNumber.0000•?11111111..
    Columbus, OH 43218-2051
                                                                             CUSTOMER SERVICE INFORMATION
                                                                             If you have any questions about your
                                                                             statement. please contact your
                                                                             Customer Service Professional.
   00001744 ODA 602 211 00119 NNNNNNNNNNN 1 000000000 80 0000
   SORENSON MEDIA, INC.
   25 E SCENIC POINTE DR
   STE 100
   DRAPER UT 84020-6131




jCHECKING SUMMARY ICommercial Checking
                                                                         AMOUNT
Beginning Balance                                                    $24,990.29
Deposits and Adcfitions                             10                 3,315.33
Efectl'Qnic Withdrawals                              3               -27,681.27
Ending Balance                                      13


IDEPOSITS AND ADDITIONSI
DATE        DESCftlPTION                                                                                           AMOUNT
12105       Orig CO Name:Amznyaqt9Zgy         Orig 10:2710938319 Deso Oate:181205 CO                               $614.73
            Entry Deser:Retail Oissec:CCD Tracei:091000011628614 Eed:181205 Ind
            10:325Kztwynnjpew5          Ind Name:Sorenson Media, Inc.
            Payments.Amazon.Com I01325Kltwyrmjp Ew5
            Yaqt9Zgy Tm: 3397828614Tc
12/11       Orig CO Name:Amznxuyp00U5            Orig 10:2710938319 Desc Oate:181211                                   3.40
            CO Eritry Descr:RetaH Dissec:CCO Tracef:091000016067a72 Eed:181211
            Ind 10:2Fr8Yare30j492B          Ind Name:Sorensan M~ fnc.
            Payments.~n.C<Jm 10#2F!'6YareSOj4 928
            Xuyp90U5Tnt8456067872Tc
12/12       Fedwlre Credit Via: Hsbo Bank USA, N.AJ021001088 BIO: Bidswlt9h Gmbh2                                 1,219.74
            Zug Switzerland Ch Ref: Chase NycfCtrlBnf=Sorenson Media,. Inc. Draper UT
            84020-6181/Ao-OOOOOOO 04760 Rlb=Rbh1212890VmkhSG.Qb'='/RfblFrom
            Bidswitch Gmbh/lnvlt000t2 Bbl =IOoinflUSDt219,741 lmad:            .
            1212B1~Tm:                    0207309346Ff          .
12/12       Orig co Name:Affiznl8Kges4L            Orig 10:2710938$19 ~ Oat$:181212 co                                .$.33
            Entry Oescr:Retall Dissee:CCO Tracet:091oooot&4a1509Eed:181212 Ind.
            10:2C917AS18Luq6Hd              Ind Name:Sorenson .Media, Inc.
            Payments.Arn~·Com         IM®A,5781,.uq $Hd              .
            L8Kges4L Trtl:3486461509Tc
         Case 18-27740           Doc 277        Filed 01/15/19 Entered 01/15/19 07:54:31                         Desc Main
                                                Document      Page 15 of 28


        C:HASEO                                                              Oecember01, 2018 lhrough Oecember31, 2018
                                                                               Account Number:   00000-.

IDEPOSITS AND ADDITIONSl..,_(i_con_tin_ue_dJ_ _ _ _ _ _ _ _ _ _ _ _ ___
DATE       DESCRIPTION                                                                                          AMOUNT
12113      Orig CO Name;Amznvixwup70           Orig 10:2710938319 Deso Oate:181213                               48.00
           CO Entry Descr:Retail Dissac:CCD Trace#:091000016815502 Eed:1S1213
           Ind 10:681s81D610miw6S          Ind Name:Sorenson Media, Inc.
           Payments.Amazon.Com ID#66ls8ID61Qmi W6S
           Vixwup70 Tm: 3476815502Tc
12119      Reversal of Orig CO Name:Vz Wireless Ve       Orig 10:0000751800 Dase                                125.80
           Date:181218 CO Entry Descr:Vzw Webpaysec:Web Trooe#:021000021515609
           Eed:181218 Ind 10:3261276                   Ind Nams:Thomas •Young
12124      Orig CO Name:Amzn7Ul916Mj            Orig 10:2710938319 Desc Oa.te:181224 CO                            8.00
           Entry Dsscr:Retall Dissec:CCD Trace#:091000016126383 Eed:181224 Ind
           ID:4Nlos6Ahfe3T6U6            Ind Name:Sorenson Media, Inc.
           Payments.Amazon.Com 1Dfl:4Nlos6Ahfe3T 6U6
           7Ul916Mj Tm: 3586126383Tc
12127      Chips Cred'!t Via: Bank of America, N.A./0959 BIO: 1/Coop. Rabobank Almere                           551.71
           Uabedrijven31NV1314Sk AJmere Ref: Nbnf=Sorenson Media, Inc. Draper UT
           84020-6131/Ac-000000004760 Org=/NI 38Rabo0321055500 S/NV1 S14Sk Almere
           Ogb=Cooperatieve Rabobank U.A. Utr Echt Ne1herlands 00000· Obi=Closing
           Account Nl55Rabo030400715 Ssn: 0348514 Tm: 7478600361Fc
12127      Orig CO Name:Amzn1Kkogyin             Orig 10:2710938319 Oesc Date:181227 CO                           16.64
           Entry Oescr:Retail DisseG:CCD Trace4#:091000010984876 Eed:181227 Ind
           10:20As47Gx0Bfzds3             Ind Name:Sorenson Media, Inc.
           Payments.Amazon.Com 10#20As47Gx0Bfz Os3
           1Kkogyln Tm: 3610984876Tc
12128      Reversal of Orig CO Name:Comcast              Orig 10:0000213249 Dase                                858.98
           Date:181227 CO Entry Oescr:Cable       Sec:Tel Trace#:021000024395157
           Eed:181227    Ind 10:5953136               Ind Name; Dane *Clark
Total Deposits and Additions                                                                                 $3,315.33

!ELECTRONIC WITHDRAWALS!
 QATE    DESCRIPTION                                                                                            AMOUNT
 12112   Fedwire Debit Via: Zions Banoorp/124000054 IVC: Sorenson Media, Inc. US                             $26,896.49
         Ref:mme/17:14 lmad: 1212B1Qgc06C000009 Tm; 6697900346.JO
 12118   Orig CO Name:Vz Wireless Ve        Orig 10:0000751800 Desc Date:181218 CO                               125.80
         Entry Dsscr:Vzw Webpaysec:Web Traoe#:0210000215l5609 Eed:181218 Ind
         10:3261276                Ind Name:Thomas *Young
         800·350-2830 Tm; S521515609Tc
 12127   Orig CO Name:Comcast              Orig 10:0000213249 Desc Oa.te:181227 CO                               658.98
         Entry Deser:Cable Sec:Tel Trace#:021000024395157 Eed:181227 Ind
         10:5953136                Ind Name:Dane *Clark
         800·266-2278 Tm: 3614395157Tc
 Total Electronic Withdrawals                                                                                $27,681.27

Your service charges, fees and earnings credit have been calcutated through account analysis.

IDAILy ENDING BALANCE I
 DATE                                                     AMOUNT
 12/05                                                $25,665.02
 12111                                                 25,668.42
 12112                                                       0.00
 12/18                                                      48.00
 12118                                                     ·77.80
 12119                                                      AS.CO
          Case 18-27740                  Doc 277           Filed 01/15/19 Entered 01/15/19 07:54:31                                       Desc Main
                                                           Document      Page 16 of 28


       CHASEO                                                                                 Oecember01, 2018 through Deoomber31, 2()18
                                                                                                 Account Number:~




IDAILY ENDING BALANCE!                                {continued)
DATE                                                                  AMOUNT
12124                                                                    56.00
12127                                                                  ·34.63
12128                                                                  624.35


-----------------------------------·-···---··--·--
IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us al 1·8f36.564.2262 or write us at the
address on the front of this statement (non-personal accounts contact Customer Servloo) immediately if you think your statement or receipt Is
Incorrect or If you need mom information about a transfer listed on the statement or re<:elpt.
for personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or
error appeared. Be prepared In give us lhe following information:
       • Your name and account number
       • The dollar amount of the suspected error
       • A description of the error or transfer you are unsure of, why you belteve It Is an error, or why you need more tnformalion.
We will Investigate yourcomplalnt and will correct any error promptty. If we lake more than 10 business days (or 20 business days tor new
aooounls) to do this, we Will credit your account for the ftmOunt you think is in error so that you will have use of lhe money during the lime It
lakes us lo complete our investigation.

IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank lmmedia~ If your statement is
incorrect or if       more information a.bout any norM;ilectronlc tranaaotions (checks or deposits} on this statement If any s110h error
~rs                      e                    later than 30 days after the statement was made available to you. For more oomplete detalls,
see the               and R~ulalions                 icable account agreement !hat govern& your aooount. Deposit products and services are
offered         rgan Chase Bank, NA Member IC
Case 18-27740   Doc 277     Filed 01/15/19 Entered 01/15/19 07:54:31                          Desc Main
                            Document      Page 17 of 28


CHASEO                                                    December01, 2.018through Oecember31, 2.018
                                                               Account Number:   OOOOltllllS••••




                          This Page Intentionally Left Blank
      Case 18-27740           Doc 277       Filed 01/15/19 Entered 01/15/19 07:54:31                        Desc Main
                                            Document      Page 18 of 28



   CHASEO                                                               OecemberOt, 2018 lhrough Oecember31, 2018
                                                                           Account Number: 0000         fJ ·

!STOP PAYMENT RENEWAL NOTICE!

 AOOOUNT NUMBER              BANK NUMBER
 000000476071092                      602
     The following Stop Payments will automatically renew for a 1·year period. You can revoke a current stop payment
     via your online channel (Chase.com or JPM ACCESS) or by calllng the number on your statement or contacting your
     Customer Service Representative.

REVOKE         SEQUENCE              DATE          RENEWAL                    LOWRANOE                    HIGH RANGE
STOP              NUMBER         ENTERED               DATE             OR CHECK NUMBER                   OR AMOUNT

 D           0000001-01          03/27/13          03/27/19                         1538                     $104.97

 D           0000027-01          03103/17          OaJ00/19                         4887                     $816.07

 D           0000052-01          03/07/18          03107/19                         5318                  $31,845.00

 D           0000053-01          03/07/18          00/07/19                         5361                  $17,801.90

 D           0000054-01          00/12118          00/12/19                         5386                  $26,702.85

 D           0000055-01          03128/18          03i28/19                         5363                  $15,000.00




Sorenson Media, Inc.                                                       JPMorgan Chase Bank, N.A.
25 E Scenic Pointe OR                                                      P 0 Box 182051
Ste 100                                                                    Columbus OH 43218-2051 .
Draper UT 84020-6131
Case 18-27740   Doc 277     Filed 01/15/19 Entered 01/15/19 07:54:31                           Desc Main
                            Document      Page 19 of 28


CHASEO                                                     December 01, 2018 lhrough December 31, 2018
                                                             Account Number. OOCQi f        ]




                          This Page Intentionally Left Blank
   Case 18-27740                   Doc 277             Filed 01/15/19 Entered 01/15/19 07:54:31                          Desc Main
                                                       Document      Page 20 of 28

                                                                                                      Statement of Accounts
ZIONS BANK.
P.O. Box 30709, Salt Lake City. UT 8413Q..0709
                                                                                                      Page 1 of 4
                                                                                                      This Statement: December 31, 2018
                                                                                                      Last Statement: November 30, 2018

                                                                                                       PnmaryA~



                                                                                                       For 24-hoor account
0 Q1 4 1 5 6                       l"401.Q6.00l.'lO.ZfN.!'GOOOHlOOOO                                   information, please contact:
SORENSON MEDIA INC. CASE #18-27740
                                                                                                       1..S00-789-BANK (2265)
DEBTOR IN POSSESSION
PATRICK NOLA
SCOTT KLOSSNER
2600 W EXECUTIVE PKWY STE 450
LEHI UT 84043-3989




WE HAVEN'T FORGOTTEN WHO KEEPS US IN BUSINESS.®




 Account 1)pe
 Bl.1$lness Inspire Checking




 Previous 13alanc&                                                                                                                    Ending~
 46,997.54                                                                                                                              TT,407.79

5 DEPOSITSJCREDtTS
Date                    Amount             De$cliptkm
12/03                250,000.00            WIRE/IN-2018120300002280;0RG JAMES LEE SORENSON;OBI REF NOV 1314701938
12112                 26,896.49            WIREllN-2018121200008191;0RG SORENSON MEDIA, INC.;REF ATS OF 1310805109
12118                 75,000.00            WIRE/IN-2018121800001728;0RG JAMES LEE SORENSON;REF SWF OF 1 13f3101441
12119                  1,453.60            DEPOSIT 1616161375
12124                275,000.00            WIREllN·2018122400001414;0RG JAMES LEE SORENSON;REF SWF OF 1 1313701308


30 CHARGES/DEBITS
Date                    Amount             ~
12/03                    15.00             WIRE TRANSACTION SERVICE FEE
12/03                11,501.50             W!REIOUT-2018120300008919;BNF VC'lja lnsfttulional trust Co.;O 1314706363
12/03                20,000.00             WIREIOUT·2018120300008918;8NF CohneKinghom, P.C. IOl..TA Tru 1314106381
12/03                    24.90             2416407POMJSTLNBV 2466 FEOEX 784123341129 MEMPHIS TN 122639523&
12/03                    34.05             2416407POMJ9366K4 2466 FEDEX 7.84123412743 MEMPHIS TN 1226395236
12/03                   105.19             2416407POMJ935Y80 2466 FEDEX 784123110429 MEMPHIS TN 1226395234
12/06                   287.29             2469216'P42X5FXRW4 2466COMCASTSALT1.KE CS 1XS00.2f36..2276 UT 1219201495
12/07                20,000.00             BOOKIXFER-2018120700005480;TO ODA ROCKY MOUNTAIN ADVISORY U. 1312903709
12/07                20,000.00             WIREIOUT·2018120700005481;SNF Soreneon Media Umlted;OBI Inv 1312903710
12110                  6,727.48            WIREJOUT-2018121000001143.;SNF VO!pfl ~trust Co.;O 1314901072
12110                   864.69             2449398P60T4005892466 ZOOM.US~ CA 1225511187 .                          ..
12111                 15,.000.00           WIREJOUT·20181211000039$4;EINF Honigman;OSI Refalner payment 1312202912
12111                  2,018.48            MICROSOFT 604.1 EDI PAYM Z*"N""UJMQGA REF# 018345005507647 1121198434
12112                     15.00            WIRE TRANSACTION SERVICE FSE . .
12112                  7,367.44            CNA PREM-PYMT 3027156702 REF# 018345005655037 1119328638                  .
12117                  7,658.78            WIREIOUT-2018121700006621;8NF LLANY;OSI Oecernber CO'llef89'i! Re 131~04605
12117                  8,581.77            WIREIOUT-2018121700006622;BNF LLANY;OBI November Coverage Re 131~
12117                 15,466.44            W!REIOUT·2018121700006620;BNF VC'lja Institutional trust Co,.;O 1312704e03
12118                     15.00            WIRE TRANSACTION.SERVICE FEE                            ..
12118                 26,076.60            WIREIOUT-2018121800Q02675;BNF Paylciclly Corporatlon;OSI SQre 1313101$7$
12118                 8&,985.02            WIREIOUT·2018121800002674;SNF Paylocity Corporiidion;OBI Sore 1:3131011$74
12/20                 49,734.01            UNITED HEALTH CA EPOSPY 086111$7 REF# 018354001620658 1119897957
12'"!1                   214.20            SERVICE AND TRANSACTION FEES
12124                     15.00            WIRE TRANSACTION SERVICE FEE
12124                151,393.00            WIREIOUT-2018122400003012;BNF Sooilnson Media Umlled;OSI Inv 1313702296
     Case 18-27740                       Doc 277              Filed 01/15/19 Entered 01/15/19 07:54:31                                                   Desc Main
                                                              Document      Page 21 of 28


                                                                                                                                    Page 2of 4
An Easy Approach To Balancing Your Account
To reconcile your checkbook balance to your statement balance: Mark off each entry in your check regster that has been charged to your
account during the statement period. List the checks you have written. but are not yet charged to your aooount in the "Checks Outstanding" column
below. Then, follow the instructions in lines 1through10.                                                                            ·~¥


         CHECKS OUTSTANDING                                                                    CHECKBOOK BALANCE

 Check Number           Checil Amount                  1. UST yoor checkbook balance.
                                                                                                                                           lI
                 I                                     2. ADO any deposits or other credits Hsted on the front of this statement I
                                                          which you have not recorded in your checkbook {such as payroll credits            I
                 lI                                        or other direct alecironic deposits}.                                            ,
                 I                                                                                                                          '
                 I                                     3. SUBTOTAL:                                                                         I
                 I
                 I
                                                       4. SUBTRACT any Charges Hsted on the front of this statement which
                                                          you nave not recomoo (such as service charges, automatie transfers.
                                                           electronic transactions, ate).
                                                                                                                                           Il
                                             I         5. ADJUSTED CHECKBOOK BALANCE:
                                             I                                                                                                                              ~
                                             I                                                                                                                              '
                                                                                                STATEMENT BALANCE
                                             I         6. UST your current statement balance as shown on the front of !his
                                                           statement
                 I
                 I                                     7. ADO deposits made, but no! shown on this statement

                 I
                 I                               l
                                                       ft SU6TRAC1" total from "Checks Outstanding."

     TOTAL:
                 !                               J    10. ADJUSTED STATEMENT BALANCE:
                                                                                                                           This bafance sh<:wfd agree with lme 5, aiJcve.
PROMPTLY' EXAMINE YOUR STATEMENT AND REPORT ANY'                                     of your bill !hat are not in question. The charge In quesilon may remain on
PROBLEM                                                                              yourststement, and we may continue to charge you interest on ttiat amount.
You must promptfy e1tamine your acoount statements and report any
discoverable errors. unauthorized signalures, alterations, missing                   But, if we determine that we made a mlstllke, ycu wi11 not have to pay !he
endorse1rumts, or unaullloriZed transfers. Failure to do so may result In            amount in question or any interest or other fees related l.tl that aff1Qunt. IA/hile
your !ass of oeitain rights or remedies. For example, you most identify !lie         we lnves!Jgate. your ~on, we cannot report you all delinquent or lake
discoverable alteration or forgery of a check within 30 da)l$ of us sending
you, or making available to you, the statament reflecting that check, and            any action lo collect lt1e amount you ql.!lll>tion. Yoo mwt notify us In writing.
you must also immediately report lo us what you flnd Businesses should               Yo11 can talephooe us. but ooing oo Will not preserve your rights. contact us
check their account transactions daily, for wt1ie!1 various online services          atZiom; Sank, PO Box 257a7, Salt Lake City, UT 84125·0787.
are available. F-0r additional information, please see your depOOit account
agreement and appricatkm serv~ agreement(s} for details. See also the                For electronic ltM8fers:; We >Mil investigate your complaint and wm cooed:
con$Umet di$cl01!Ures below.                                                         any error prOfll)tl)!. !f we take more lhan 1Obusiness days to oo this, we will
CONSUMER ACCOUNTS: IN CASE OF ERRORS OR QUESTIONS ABOUT
                                                                                     tredit your acoo1.mt for !ha amount you think is in error, oo that you wi!I have
                                                                                     !he use of tile money du!lng the time it iakes us to tompleie our investigal.ioo.
YOUR ELECTRONIC TRANSFERS OR CHECK RESERVE TRANSACTION$
As soon as you can, please notify us if Y<:!U thin!\ an electtonic transfer or
                                                                                     Conlact us at Zlons Sank. EFT Dept. PO Sox 25637, Salt lake Cily, UT
Check ~eoorve transaction is Wf<>!'l{l. or if you need more inforrnaiion al:lm.tl:   !!4125-0837or1·1!00-.6624346,
a transaction r..ted on ill" smt..ment. We must hear from you no later than
so day!!! after WI!! sent or made available the FIR.ST statement on which            Balance Subject to Interest Rate: We use the method called "average
the problem or error appeared. The provision" in this paragraph do not               daily balance•, (including current transactions) to calculate the daily
apply to business or o!her noni>"'rsomi.I accounts. Th;: owner\!: 1;1f those         balance, If you have any further questi0!1$ about the method and how
accounts must settle all unauthorized transad:ions or errors withln 24               resulting interest charges are determined, please fee! free to conlact us
hours of receipt of the item posting in order to be returned.                        at 1-S00.974-8800.
1. Tai! us your name and account tu1mber.
2. Describe the error or the transfer you are UllSure about, and explain as          We may report information about your Cl'lecf( Reserve account to o«idit
   clea;ly as yoo can why you believe tt is an error or why you need mor<!'          bureaus;. I.ate payments, mis:;ed paymen!S, or other defaults on your
   information.                                                                      acoount may be reflected in your l'll'edit report.
3. Tell us the dollar amount ot the susooctoo error.
                                                                                     Pleaee notify us if we report any inaccUl'llte infonnation about your
For CHECK RESERVE 8.#t1ounts: You do not nave to pay any amount in                   account(s) to a credit butllllu. Your written nolice d&scribing the &pecifil;
question While we ara !nvestlgating, but you ara d obligated to pay !he pa!lri       Inaccuracy should be !illilnt to us at the following address: Zions Bank, PO Box
                                                                                     257$7, Salt Lak!l Clly, UT 84125-0787.


                                                           Thank you for banking wlth Zions SaRk,
                                                            Visit us online at www.zlonsbank.com
                                          Relllew a=nt ~ • Relllew pQS!ed trMsacliOl\S • Pay bllls • Tm!ls!er lunda
                                                              Call 1~-4999 ta enroll today
               Case 18-27740                          Doc 277              Filed 01/15/19 Entered 01/15/19 07:54:31                                                       Desc Main
                                                                           Document      Page 22 of 28

                                                                                                                                  Page 3 of 4

          ZIONS BANK®
          P.O. Box 30709, Salt Lake City, UT 84130-0709
                                                                                                                                  December31,2018
                                                                                                                                  SORENSON MEDIA INC. CASE #18-27740




          continued ...
          Date                          Amount                 Description
          12128                      5,548.38                  WIRE!OUT-2018122800010702;BNF Voya Institutional trust Co.;O 1311506882
          12131                     33,568.91                  WIRE!OUT·2018123100005953;BNF Pay!ocity Corporation;OBl 1237 1313103807
          12131                     71,007J.19                 WIREJOUT-2018123100005954;8NF Pay!ocity Corporatlon;OBI 1237 1313103809
          12131                          501.80                2427539PS009QG8A4 2474 PRIME STORAGE UT01 518-6150552 UT 1224260827
          12131                               .70              TRANSACTION ITEMS FEE


          21 CHECKS PROCESSED
          Number..............Date................... .........Amount        Number..............Datl!i .......... ..................Amount     Number..............Date ........................... Amount
          9999                12103                             242.53       9999•               12119                           20,000.00      9900155"            12111                             27fH1
          9999*               12103                             291 i:l7     9999*               12120                                144.88    9900175*            12/11                             606.41
          9999•                 12104                         449.84         9999•               12121                             4,363.00     9900482'            12104                             157.94
          9999•                 12/05                         221.11         9900030"            12i20                             6,563.66     9900523•            12103                             397.29
          9999*                 12107                         318.23         0000094•              12110                          177.33        9900529*            12103                             492.87
          9999•                 12110                         145.96         9900115*              12103                          184.98        9900005•            12117                             152.89
          9999*                 12117                         387.74         9900149*              12/19                           18.91        9819131634'         12124                             761.47
          •Not Jn check $$quence


          AGGREGATE OVERDRAFT ANO RETURNED ITE!M FEES

                                                                 Total for This Period                        Total Year-to-Date
          Tota! Overdraft Fees                                                   $0.00                                         $0.00
          Total Returned Item Fees                                               $0.00                                         $0.00

          Ta team mare about our other products and services that may lower the cost of managing account
          overdrafts or to discuss removing overdraft coverage from your account, please contact Customer
          Service or visit your local branch.


          OAJLY BALANCES
          Date..........................BalanC!i!                                        Date ..........................Balance                                       Date ..........................Ba!ance
          12103                   263,727.26                                             12111                     196,472.19                                         12120                       70,642.14
          12104                   263,119.48                                             12112                     215,986.24                                         12121                       86,064.94
          12105                   :262,697.77                                            12/17                     183,746.62                                         12124                     188,895.47
          12106                   262,610.46                                             12116                     145,670.00                                         12.128                     183,347.09
          12107                   222,292.25                                             12119                     127,104.69                                         12131                       77,407.79
          12110                   214,376.79




A dlvl$ion of Zions Sancorporation, NA Member FDIC                   ~
    Case 18-27740   Doc 277   Filed 01/15/19 Entered 01/15/19 07:54:31   Desc Main
                              Document      Page 23 of 28

                                                       Page 4 of 4
Zions Bank



                       This page intentionally left blank
       Case 18-27740              Doc 277         Filed 01/15/19 Entered 01/15/19 07:54:31                            Desc Main
                                                  Document      Page 24 of 28



    CHASEO                                                                      December 01, 2018 through December 31, 2018
     JPMorgan Chase Bank, NA                                                      Account Number: 0000                  T
     PO Box 182051
     Columbus, OH 4$218-2061
                                                                                    Customer Service Information
                                                                               If you have any questions about your
                                                                               statement, please contact your
    00000006 was 602 211 00119 NNNNNNNNNNN 1 000000000 61 0000
                                                                               Customer Service Professional.
    SORENSON MEDIA, INC.
    25 E SCENIC POINTE DR
    STE 100
    DRAPER UT 84020·6131




Commercial Checking
Summary
                                                                 Number                  Market 'lalue/Amount                 Sbllres
Opening ledger Balance                                                                                $0.00
DeposHs and Credits                                                  0                                $0.00
Withdrawals and Debits                                               0                                $0.00
Checks Paid                                                          0                                $0.00
Ending Ledger Balance                                                                                 $0.00


               Your service charga<>, fees and eamlngs credit have been calculated through account ana!ysls.




Please examine this statement of account at once. By continuing to use the account, you agree that: (1) the account is subject to
the Bank's deposit account agreement, and {2) the Bank has no responsibility for any error in or Improper charge to the account
Qncludlng any unauthorized or altered check) unless you notify us In writing of this error or charge within sixty days of the mailing or
availability of the first statement on which the error or charge appears.
Case 18-27740   Doc 277    Filed 01/15/19 Entered 01/15/19 07:54:31   Desc Main
                           Document      Page 25 of 28


                                                                                  Il
                                                                                  ~




                          This Page Intentionally Lett Blank
                Case 18-27740        Doc 277       Filed 01/15/19 Entered 01/15/19 07:54:31                      Desc Main
                                                   Document      Page 26 of 28

System:      1/7/2019   1:09:41 PM                      Sorenson Media, !nc.                                Page:    1
User Date: l/i/2019                                 RECONCILIATION POSTING JOUR.t.U'.L                      User ID: dclark
                                                        Bank Reconciliation


Audit Trail Code: CMADJ00000181                                                    Bank Statement Ending Balance: $624.35
Checkbook ID:      B-OPERATING                                                     Bank Statement Ending Date:    12/31/2018
Description:       CHASE OPERATING ACCOUNT-#1092                                   Cutoff Date:                   12/31/2018

Statement Ending Balance                                             $624 .35
outstanding Checks 1-l                                                 $0.00
Deposits in Transit (+)                                                $0.00

Adjusted Bank Balance                                                $624.35

Checkbook Balance as of Cutoff                                       $624.35
Adjustlllents                                                          $0.00

Adjusted Book Balance                                                $624.35

Difference                                                             $().00
                Case 18-27740             Doc 277   Filed 01/15/19 Entered 01/15/19 07:54:31                           Desc Main
                                                    Document      Page 27 of 28

                 2 3        12!29:31 PM                   Sorenson Media,   Inc~                               Page:
User Date_:      2 9                                 RECONCILIATIO~POSTING JOURNAL                             Oser :D: dclark
                                                          Bank Reconciliation

                                                                                   Ba_nk Statenent E:td ng Balance: SO. 00
Checkbook :o:      A-GENERAL                                                       Bank Statenent End ng Date:         12/ 31 20: B
                                                                                                                                 "11
Description:       JP Chase Mo:gan - i89SO                                         Cutof: Date:                        ">)   j

                                                                                                                       ,../,./ -J4.
                                                                                                                                       ')fl~ Q
                                                                                                                                       4\.i ... v




                  Balance                                             $0.00
                    H                                                 $0.0C
Deposits in Transit !+l                                               SO.QC
          Bank Balance                                                $0.0C
Checkb:.>ok Balance as of Cutoff                                      SO~OC
                                                                      SD~OC

          Book Balance                                                so.oc
Difference                                                            $0~0C
             Case 18-27740             Doc 277   Filed 01/15/19 Entered 01/15/19 07:54:31                  Desc Main
                                                 Document      Page 28 of 28

System:    1/7 /2019      5:06:29 PM                  Sorenson Media, Inc.                            Page:    1
User Date: l/i/2019                               RECONCILIATION POSTING JOURNAL                      User ID: dclark
                                                      Bank Reconciliation

Audit Trail COde: Q~~DJ00000182                                              Bank Statement Ending Balance: $1",407.79
Checkbook ID:     C-OPERATING                                                Bank Statement Ending Date:    12131/2018
Description:      Zions Account i16j4                                        Cutoff Date:                   12/31/2018

Statement Ending Balance                                      $77,401.79
Outstanding Checks !-)                                             $0.00
Deposits in Transit !+)                                            $0.00

Adjusted Bank Balance                                         $7"1,407.79

Checkbook Balance as of Cutoff                                $77,682.69
Adjustments                                                     -$274.90

Adjusted Book Balance                                         $77,407.79

Difference                                                         so.oo
